UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A-1 ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ————— Paramount Gold and Silver Corp. (Exact name of registrant as specified in its charter) ————— Delaware 0-51600 20-3690109 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2600 North Military Trail Suite 270 Boca Raton, Florida 33431 (Address of Principal Executive Offices) (Zip Code) (561) 997-9920 (Issuer’s telephone number, including area code) 346 Waverley Street, Ottawa, Ontario Canada K2P (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 107,069,581 shares of Common Stock, $.001 par value as of May 10, 2010 Item 5.Other Information The Company is filing this amendment to its Form 10-Q to reflect that on May12, 2010 the Company chose to relocateits principal executive offices to 2600 North Military Trail, Suite 270 Boca Raton, Florida 33431.The Company will continue to use its offices in Ottawa, Ontario for operational purposes. 2 SIGNATURES In accordance with Section13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized PARAMOUNT GOLD AND SILVER CORP. Date: June 17, 2010 By: /s/ Christopher Crupi Christopher Crupi Chief Executive Officer Date:June 17, 2010 /s/ CARLO BUFFONE Carlo Buffone Chief Financial Officer 3
